DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference(CN207317161U) taken together with Chang(10967092).
	Chinese reference teaches an aromatherapy machine in the figure comprising a housing, defining therein an air inlet(not shown) and air outlet(13), a fan(5) installed in the housing, an aromatherapy device(chassis 2 with essential oil , and atomizer 3), arranged in the housing and configured to diffuse an essential oil for aromatherapy , wherein the housing defines therein a mist outlet(41), configured to enable a diffused essential oil to diffuse to an outside of the housing.  Chinese reference is silent as to a filter configured for filtering and purifying air in the housing, wherein the filter is installed in the housing.  Chang in figure 2 teaches an aromatherapy machine, the machine including a housing, a fan(120) installed in the housing, a filter(HEPA filter 36) installed in the housing, and an aromatherapy device( essential oil bottle with oil laden airflow(100).  It would have been obvious to someone of ordinary skill in the art before 
	Chinese reference taken together with Chang further teaches wherein the fan is located at the air outlet and the filter is located at the air inlet.  Chinese reference taken together with Chang further teaches a grid for dispersing an airflow is arranged in the air inlet.  Chinese reference taken together with Chang further teaches wherein the aromatherapy device comprises an essential oil vial(chassis 2) configured for storing the essential oil, and an atomization device(3) configured for atomizing the essential oil from the essential oil vial and spraying out an atomized essential oil, and the essential oil vial and the atomization device are arranged in the housing.  
Allowable Subject Matter
Claims 4,5, and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
January 5, 2022